Citation Nr: 0508250	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to eligibility for Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1945.  He died in September 2002.  The appellant is 
the veteran's widow.  This case comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause on February 25, 2005.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran died in September 2002, at the age of 77; the 
immediate cause of death was listed as a cerebral vascular 
accident.  Pancreatic carcinoma with metastatic disease, 
disseminated intravascular coagulation, noninsulin-dependent 
diabetes mellitus, and Parkinson's disease were listed as a 
significant conditions contributing to death but not 
resulting in the underlying cause of death.  An autopsy was 
not performed.


2.  At the time of the veteran's death, service connection 
had been established for "penetrating wounds, frontal 
parietal region with residuals of skull fracture," evaluated 
at 50 percent disabling from January 1956, as well as 
"encephalopathy, moderate," evaluated at 30 percent 
disabling from January 1956.

3.  The medical evidence demonstrates a relationship between 
the veteran's service-connected disabilities and the cause of 
his death.

4.  The issue of entitlement to dependency and indemnity 
compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1318 is moot due to the award of service 
connection for the cause of the veteran's death.

5.  The veteran was honorably discharged from active duty and 
died as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Disabilities incurred in service substantially or 
materially contributed to the veteran's cause of death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. § 3.312 
(2004).

2.  The claim of entitlement to DIC, under 38 U.S.C.A. § 
1318, is dismissed as moot.  38 U.S.C.A. §§ 511(a), 7104(a) 
(West 2002); 38 C.F.R. § 20.101(a) (2004).

3.  Eligibility for Dependents' Educational Assistance is 
established.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 
C.F.R. §§ 3.807, 21.3020, 21.3021 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated in October 2002 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  She was advised that VA would make reasonable 
efforts to assist her in obtaining medical records not held 
by the Federal government.  The duty to notify the appellant 
of necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical and clinical records are 
associated with the claims file, as are his VA treatment 
records.  The veteran's death certificate has been associated 
with the claims file.  The appellant was asked to advise VA 
if there 


was any other information or evidence she considered relevant 
to her claim so that VA could help her by getting that 
evidence.  She was also advised what evidence VA had 
requested, and notified in a statement of the case what 
evidence had been received.  Further, at the claimant's 
request, she was scheduled for a personal hearing before a 
member of the Board.  This hearing took place in February 
2005.  There is no indication that any pertinent evidence was 
not received.  Thus, VA's duty to assist has been fulfilled.

Finally, in light of the decisions herein, to the extent that 
VA has failed to fulfill any duty to notify and assist the 
veteran, the Board finds that error to be harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Service connection for the cause of the veteran's death.

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory, cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially; that is, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  A service-
connected disability may be a contributory cause of death if 
it results in debilitating effects and general impairment of 
health to the extent that would render the person materially 
less capable of resisting the effects of another disease or 
injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was, of itself, of a 
progressive or 


debilitating nature and was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4).  It is not sufficient to show that the service-
connected disorder casually shared in producing death; 
rather, it must be shown that there was a causal connection 
between the service-connected disability and the veteran's 
death.  38 C.F.R. §§ 3.312(b), (c).

Service connection had been established for "encephalopathy 
with skull fracture, due to penetrating wound frontal, 
parietal region, left with, hemiparesis, and headaches 
cranioplasty," and evaluated at 100 percent disabling, 
effective in November 1945 upon disability discharge.  This 
was based on service clinical records of the veteran's 
treatment, which listed his final diagnosis as 
"Encephalopathy, moderately severe, secondary to wound, 
penetrating, frontal parietal region, left, in action against 
the enemy when struck by shell fragments, [April 1945], 
Luzon, [present illness] manifested by mild, right 
hemiparesis and recurrent generalized headaches."  Then, in 
April 1947, the veteran's disability evaluation was reduced 
to 50 percent for "encephalopathy with skull fracture, 
residual of penetrating wound, frontal parietal region left, 
manifested by recurrent periodic temporal parietal and 
frontal headaches, partially incapacitating," made effective 
in June 1947.  In November 1955, the veteran's "penetrating 
wounds, frontal parietal region with residuals of skull 
fracture," was evaluated at 50 percent disabling and his 
"encephalopathy, moderate," was evaluated at 30 percent 
disabling, and both ratings were effective from January 1956.  
This rating was still in effect at the time of the veteran's 
death.

The veteran died in September 2002, at the age of 77.  The 
immediate cause of death was listed as a "cerebral vascular 
accident."  "Pancreatic carcinoma with metastatic disease, 
disseminated intravascular coagulation, noninsulin-dependent 
diabetes mellitus, and Parkinson's" disease were listed as a 
significant conditions contributing to death but not 
resulting in the underlying cause of death.  An autopsy was 
not performed.

The appellant contends that the veteran's service-connected 
disabilities contributed to his death.  In an April 2003 
written statement, the appellant argued that the veteran's 
"brain bleed was on the same side of his brain near or under 
the steel plate."  She further stated, "I believe his 
cancer, [P]arkinson's and diabetes had nothing to do with his 
immediate death, they were just problems he was [coping] 
with.  The Cerebral Vascular Accident is what caused his 
death."  The appellant testified to this affect at a 
videoconference hearing before the Board in February 2005.  
The veteran's stepson was also present at this hearing, and 
testified under oath that the veteran had raised him since he 
was a small child, and that the veteran would get headaches 
for which he took Codeine.  The stepson stated that the 
headaches were always in the same area where the veteran was 
injured in service.

In the year prior to his death, VA medical records also show 
that the veteran was being treated for hypertension, 
noninsulin-dependent diabetes, head trauma with headaches, 
essential tremor, polyarthragia, vasomotor rhinitis, and 
hyperlipidemia.  In April 2002, a VA physician assistant 
recommended that the veteran have a head computed tomography 
(CT).  Before the CT was conducted, two May 2002 treatment 
notes indicated that the veteran's head trauma with headaches 
was being treated with medication, and as a result his 
tremors and headaches were "much better."  It was further 
observed that the veteran was having difficulties with 
short-term memory, "loosing [sic] train of thought," and 
"having difficulty with performing simple abstract tasks."  
No recent transient ischemic attack or cerebral vascular 
accident was noted.  It was indicated that the veteran had 
"started taking [aspirin] and appears to be better."  
However, a VA examiner opined, "the head injury could be a 
contributing factor to his cognitive thinking."  The veteran 
was diagnosed with a "cognitive thinking dysfunction," and 
a note was made that the veteran had already been scheduled 
for a head CT.  It was further observed that the veteran 
"may need neuropsych[iatric] testing.  Could be related to 
previous head trauma, small vessel disease."

Approximately two weeks later, also in May 2002, the veteran 
underwent a head CT.  The VA radiologist noted that axial 
images were taken from the skull base to the vertex, both 
before and after contrast.  The CT showed that the veteran 
had an "extensive streak artifact from a metallic shield 
over the left frontal bone."  Two fragments of metal within 
the brain were observed, "one is located in the region of 
the right Sylvian fissure and one adjacent to the right 
frontal horn."  Age-appropriate atrophy was observed.  
Encephalomalacia was observed in the left frontal white 
matter.  No evidence of acute mass or enhancement was seen.  
However, "Small lacunar infarcts are seen in the region of 
the right basal ganglia and right corona radiate."  The 
radiologist stated that the veteran had "Bullet fragment and 
small-vessel ischemic changes and likely post-traumatic 
changes.  No acute or focal abnormality."

A treatment noted from June 2002, approximately one month 
after the CT, shows that the veteran had "Head injury-multi 
infarcts on CT which are attributed to the injury.  Dementia 
related to brain injury.  Discussed very strongly [the 
veteran] consider not driving, or just to drive close to 
home."  The veteran's "intention tremor" was noted, and 
the decision was made to increase his medication.  The 
examiner discussed that the increase in medication "could 
aggravate his memory."

In January 2003, a VA opinion regarding the etiology of the 
cause of the veteran's death was obtained.  The medical 
doctor noted the veteran's service-connected disabilities as 
"skull trauma and encephalopathy."  The physician 
indicated, "the appropriate [claims]-file and clinical 
record has been reviewed."  The physician then summarized 
the findings of the death certificate, and opined, "After 
review of the appropriate data, it is my medical opinion that 
it is unlikely that there is a relationship between the death 
of the veteran and any service-connected conditions or that 
these conditions were significant contributing factors to the 
cause of death."



A January 2003 private physician statement, however, 
indicates that the veteran's cause of death is related to his 
service-connected disabilities:

[The veteran] was under our care at the 
time of his death.  He suffered from an 
acute intracerebral hemorrhage.  He had 
significant neurologic defects due to his 
prev[ious] injuries during the war [World 
War II], including a newly diagnosed 
Parkinson's Disease.  I believe that the 
previous injury was a factor in his 
neurologic decline.  I believe he may have 
ruptured a cerebral aneurysm which may 
have been related to his previous injury.  
The bleed was in the same region [right] 
frontal/parietal as his previous injury.

Additionally, an April 2003 letter from a different private 
treating physician supports the January 2003 private opinion.  
The April 2003 letter states, "[The veteran] suffered a 
cerebral hemorrhage in the right frontoparietal area [in 
September 2002].  It is my opinion that the previous head 
injury most probably caused and is directly related to his 
cerebral hemorrhage . . . and subsequent death. . . ."

The January 2003 VA opinion was based on a review of the 
veteran's claims file and "appropriate data," however, the 
opinion offered does not refer to specific findings in the 
medical records dated during the year prior to the veteran's 
death, to include the CT scan performed in May 2002.  The 
only document to which the VA opinion refers is the death 
certificate.  Moreover, the VA physician provides no 
rationale for this opinion.

While the private January 2003 and April 2003 opinions did 
not indicate they had been based on a review of the veteran's 
claims file, both of the physicians 


reportedly treated the veteran in the past, as well as at the 
time of his death at a non-VA medical facility.  Although the 
Court of Appeals for Veterans Claims has expressly declined 
to adopt a "treating physician rule," which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician, the 
fact that these two private physicians were familiar with the 
veteran-and one was treating him at the time of his death-
is relevant here and enhances their opinions.  See Guerrieri 
v. Brown, 4 Vet. App. 467 (1994).  The rationale provided for 
the private opinions was that the veteran's service-connected 
disabilities caused other neurological, or brain, problems, 
and was "a factor in his neurologic decline," which 
subsequently resulted in his fatal cerebral vascular 
accident.  Again, a service-connected disability may be a 
contributory cause of death if it affected a vital organ and 
was, of itself, of a progressive or debilitating nature and 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).

In view of the foregoing, the Board finds that the evidence 
is at least in equipoise with regard to this claim, and 
therefore, with application of the benefit of the doubt 
doctrine, service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. § 
3.312; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1318.

Under 38 U.S.C.A. § 1318, VA shall pay benefits to the 
surviving spouse and the children of a deceased veteran in 
the same manner as if the veteran's death were service 
connected provided that the veteran was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability if the disability was 
continuously rated totally disabling for a period of ten 
years or more immediately preceding death.  38 U.S.C.A. 
§ 1318 (2004).

Inasmuch as the Board's decision above constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 is rendered moot, as the appellant 
would be entitled to no additional benefits by virtue of a 
grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not 
have jurisdiction to review a case if no benefit would accrue 
to the claimant).

As there remains no question of law or fact for the Board's 
decision, the claim under 38 U.S.C.A. § 1318 is dismissed as 
moot.  See Waterhouse v. Principi, 3 Vet. App. 473 (1992).  

Eligibility for Dependents' Educational Assistance.

Dependents' educational assistance, under Chapter 35 of the 
United States Code, is a program of education or special 
restorative training that may be authorized for an eligible 
person, such as a surviving spouse, if the applicable 
criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§§ 21.3020, 21.3021 (2004).  Basic eligibility for 
certification of dependents' educational assistance exists if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service, and either (1) 
has a permanent total service-connected disability, or (2) a 
permanent total service connected disability was in existence 
at the date of the veteran's death, or (3) died as a result 
of a service-connected disability, or, if a serviceperson (4) 
is on active duty as a member of the Armed forces and is, for 
a period of more than 90 days, has been listed by the 
Secretary concerned as in action, captured in line of duty by 
a hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power.  38 C.F.R. § 3.807.

In light of the Board's decision herein with regard to the 
claim for service connection for the cause of the veteran's 
death, eligibility for dependents' educational assistance, 
pursuant to the provisions of Chapter 35, is established.


ORDER

1.  Service connection for the cause of the veteran's death 
is granted.

2.  The claim of entitlement to DIC under 38 U.S.C.A. § 1318 
is dismissed as moot.

3.  Eligibility for Dependents' Educational Assistance is 
granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


